DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:
(line 10) “a fluid” should be changed to “the fluid”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9-13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lund (WO 86/06165).
As concerns claim 1, Lund shows a submersible vehicle (Fig. 1 & 2) comprising: a housing (3); an optical fiber (5) coupled with the housing and communicatively 
As concerns claim 2, Lund shows wherein the optical fiber is at rest relative to the fluid (page 5, ln 3-7; page 7, ln 1-4).
As concerns claim 3, Lund shows a bobbin (4) coupled with the housing, wherein the optical fiber is provided by the bobbin and is configured to be released from the bobbin.
As concerns claim 5, Lund shows wherein the optical fiber is configured to transmit, in real-time, measured parameters to the data acquisition system (page 5, ln 13-30).
As concerns claim 6, Lund shows wherein the measured parameters include at least one of temperature, acoustics, pressure, chemical composition, visuals, and x-ray (page 8, ln 1-15).
As concerns claim 9, Lund shows sensors (10) positioned in the housing, the sensors configured to measure parameters (page 8, ln 1-15), wherein the measured parameters are transmitted through the optical fiber to the data acquisition system (page 5, ln 13-30).
As concerns claim 10, Lund shows a system (Fig. 1 & 2) comprising: a fluidic channel (1) having a first end (6) and a second end (not shown), the fluidic channel comprising a fluid (page 4, ln 28-29); a submersible vehicle (Fig. 1 & 2) disposed within 
As concerns claim 11, Lund shows wherein the optical fiber is at rest relative to the fluid (page 5, ln 3-7; page 7, ln 1-4).
As concerns claim 12, Lund shows wherein the optical fiber is configured to transmit, in real-time, measured parameters of the fluidic channel to the data acquisition system (page 5, ln 13-30).
As concerns claim 13, Lund shows wherein the measured parameters include at least one of temperature, acoustics, pressure, chemical composition, visuals, and x-ray (page 8, ln 1-15).
As concerns claim 15, Lund shows wherein the submersible vehicle further comprises sensors (10), the sensors configured to measure parameters of the fluidic channel (page 8, ln 1-15), wherein the measured parameters are transmitted through the optical fiber to the data acquisition system (page 5, ln 13-30).
As concerns claim 17, Lund shows wherein the fluidic channel is one of a wellbore, a drill string, or a pipeline (1).
As concerns claim 18, Lund shows wherein the submersible vehicle further comprises a bobbin (4) coupled with the housing, wherein the optical fiber is provided by the bobbin and is configured to be released from the bobbin.
As concerns claim 20, Lund shows a method (Fig. 1 & 2) comprising: providing a submersible vehicle (Fig. 1 & 2) and a fluidic channel (1) having a first end (6) and a second end (not shown), the submersible vehicle comprising: a housing (3); an optical fiber (5) coupled with the housing and communicatively coupled with a data acquisition system (7); and a propulsion system (17) coupled with the housing, the propulsion system configured to propel the submersible vehicle (page 9, ln 1-8); wherein the data acquisition system is positioned proximate the first end of the fluidic channel (Fig. 1); deploying the submersible vehicle in a fluid (page 4, ln 28-29) in the fluidic channel through the first end of the fluidic channel (Fig. 1); propelling, by the propulsion system, the submersible vehicle from the first end toward the second end of the fluidic channel at a velocity (page 9, ln 1-8); releasing the optical fiber at a release rate equal to or greater than the velocity of the submersible vehicle (page 5, ln 3-7; page 7, ln 1-4); and transmitting, in real-time through the optical fiber, measured parameters of the fluidic channel to the data acquisition system (page 5, ln 13-30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lund alone.
As concerns claim 4, Lund shows wherein the propulsion system may be of any kind known and used for this purpose in the art, provided that the functions of the propulsion system can be controlled by appropriate electronic control signals (page 9, ln 1-9).  Lund discloses the claimed invention except for wherein the propulsion system comprises at least one of a propeller and a pump-jet system.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized at least one of a propeller and a pump-jet system for the propulsion system of the submersible vehicle, since the examiner takes official notice of the equivalence of various types of propulsion systems for their use in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized at least one of a propeller and a pump-jet system for the propulsion system for the expected benefit of propelling the submersible vehicle through the fluidic channel in an old and well known method.  Thus, one of ordinary skill in the art would have recognized that using at least one of a propeller and a pump-jet system for the propulsion system of the submersible vehicle would have provided predictable results and a reasonable expectation of .

Claims 7, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lund as applied to claims 1 and 10 above, and further in view of Purkis (2019/0010803).
As concerns claims 7 and 14, Lund discloses the claimed invention except for wherein the optical fiber is configured to be at least one of a distributed temperature sensor, a distributed acoustic sensor, a distributed pressure sensor, a chemical sensor, a camera, and an x-ray sensor.  Purkis teaches wherein an optical fiber (17) is configured to be at least one of a distributed temperature sensor, a distributed acoustic sensor, a distributed pressure sensor, a chemical sensor, a camera, and an x-ray sensor (paragraph 0050, 0163 & 0219).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lund, as taught by Purkis, to include an optical fiber which is at least one of a distributed temperature sensor, a distributed acoustic sensor, and a distributed pressure sensor for the expected benefit of providing the temperature, the strain, and/or the pressure acting on the optical fiber at all locations along its length during the inspection/monitoring operation in the fluidic channel.  Thus, one of ordinary skill in the art would have recognized that using an optical fiber which is at least one of a distributed temperature sensor, a distributed acoustic sensor, or a distributed pressure sensor in the submersible vehicle of Lund would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima 
As concerns claim 8, the combination teaches wherein the housing (Purkis: 16) is made from at least one of acetal resin, polyether ether ketone, aluminum, polyimide, and engineered thermoplastics (Purkis: paragraph 0070).
As concerns claim 16, the combination teaches wherein the submersible vehicle further comprises a memory storage, wherein the measured parameters are stored in the memory storage (Purkis: paragraph 0091 & 0230).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lund as applied to claim 10 above, and further in view of Gambier (2011/0079401).
As concerns claim 19, Lund discloses the claimed invention except for a second bobbin positioned proximate the first end of the fluidic channel, wherein one end of the optical fiber is contained in the vehicle bobbin while an opposite end of the optical fiber is contained in the second bobbin, the second bobbin is configured to release the optical fiber at a second release rate such that the optical fiber is at rest relative to the fluid.  Gambier teaches a second bobbin (5) positioned proximate a first end of a fluidic channel (2), wherein one end of an optical fiber (4; claim 6) is contained in a vehicle bobbin (3) while an opposite end of the optical fiber (4; claim 6) is contained in the second bobbin, the second bobbin is configured to release the optical fiber at a second release rate such that the optical fiber is at rest relative to a fluid (Fig. 1; paragraph 0030).  One of ordinary skill in the art before the effective filing date of the claimed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679